The petitioner, Wesley Hodges, filed his petition for a writ of habeas corpus in this court by mail, wherein it is averred that he is unlawfully held under a commitment issued out of the superior court of Okmulgee county upon a judgment rendered in said court upon a verdict finding said petitioner guilty of the crime of perjury.
It is further averred that the facts stated in the information upon which he was convicted do not constitute a criminal offense, and for this reason the court was without jurisdiction to try, sentence, or imprison petitioner thereunder.
Counsel for the state have moved to dismiss said cause for the reason that said petition does not state facts sufficient to entitle the petitioner to the relief prayed for. *Page 114 
The motion to dismiss is sustained, and the cause is dismissed.